1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Kimberly Sandberg
     Assistant Federal Public Defender
4    New York State Bar No. 5152863
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     Kimberly_Sandberg@fd.org
7

8    *Attorney for Petitioner Roger Randolph

9
10
                           U NITED S TATES D ISTRICT C OURT
11                               D ISTRICT OF N EVADA
12   Roger Randolph,
                                               Case No. 2:18-cv-00449-RFB-VCF
13                 Petitioner,
                                               Motion for extension of time to file
14          v.                                 second amended petition

15   Jo Gentry, et al.,                        (First request)

16                 Respondents.

17

18

19

20

21

22

23

24

25

26

27
1          On June 19, 2018, Roger Randolph filed, through counsel, an amended petition
2    for writ of habeas corpus. 1 This Court granted Randolph leave to file a second
3    amended petition. 2 Randolph, by counsel, moves this Court for an extension of time
4    to file a second amended petition by 91 days from September 17, 2018 to and including
5    December 17, 2018.      Counsel emailed and called Senior Deputy Attorney General
6    Heather D. Proctor to ask whether she objects to this request for an extension.
7    Counsel has not received a response from Ms. Proctor.        Ms. Proctor’s voicemail
8    message says she is out of the office until September 19, 2018.
9          Counsel met with Randolph for the first time on August 24, 2018. Through
10   this meeting, counsel learned new information that made her aware that further
11   investigation is necessary before filing a second amended petition. There are also
12   additional records that counsel needs to obtain before filing a second amended
13   petition. Counsel is in the process of obtaining these records and conducting this
14   investigation.
15         The requested extension is necessary for counsel to complete her review of the
16   case, to obtain records, to complete investigation, and to draft and file the second
17   amended petition. For these reasons, Randolph respectfully asks this Court to grant
18   his request to extend the time for filing a second amended petition by 91 days until
19   December 17, 2018.
20

21

22

23

24

25

26
           1   ECF No. 14.
27         2   ECF No. 13.

                                                2
1    Dated September 17, 2018.
2

3                                    Respectfully submitted,

4                                    RENE L. VALLADARES
                                     Federal Public Defender
5

6                                    /s/ Kimberly Sandberg
                                     Kimberly Sandberg
7                                    Assistant Federal Public Defender
8

9

10

11

12

13                                   ______________________________
14                                   RICHARD F. BOULWARE
                                     United States District Judge
15

16                                   Dated: ________________________
                                             October 9, 2018.
17

18

19

20

21

22

23

24

25

26

27


                                 3
1                            CERTIFICATE OF SERVICE
2          I hereby certify that on September 17, 2018, I electronically filed the foregoing

3    with the Clerk of the Court for the United States District Court, District of Nevada

4    by using the CM/ECF system.

5          Participants in the case who are registered CM/ECF users will be served by

6    the CM/ECF system and include: Heather Procter

7          I further certify that some of the participants in the case are not registered

8    CM/ECF users. I have mailed the foregoing document by First-Class Mail, postage

9    pre-paid, or have dispatched it to a third party commercial carrier for delivery

10   within three calendar days, to the following non-CM/ECF participants:

11         Roger Randolph
           No. 1086077
12         Lovelock Correctional Center
13         1200 Prison Rd
           Lovelock, NV 89419
14                                            /s/ Adam Dunn
                                              An Employee of the
15                                            Federal Public Defender
16

17

18

19

20

21

22

23

24

25

26

27


                                                4
